DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Election/Restrictions
2.	Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2019.  Claim 7 appears to require two damping layers (53, 62) to sandwich the link plate, a feature exclusive to unelected Species II.
Claim Objections
3.	Claims 1 and 10 are objected to because of the following informalities:
Claims 1 and 10 each recite “each of the lining assemblies includes…the friction material; a torque receiving plate” (Each claim: Lines 4-8).  The claim would be improved by specifying where the features of the lining assembly end and the friction pad assembly resumes.  A suggested improvement is to change “friction material; a torque receiving plate” to --friction material; the friction pad assembly further comprising: a torque receiving plate--.  
.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 8-10, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maehara (US 2015/0114773).
As per claim 1, Maehara discloses a friction pad assembly (110) for a disc brake, comprising: 
a guide plate (11) configured to receive braking torque, and provided with a guide hole portion (11a);
a plurality of lining assemblies (13) supported swingably on the guide plate and configured to be pressed to a disc rotor ([0041]);
each of the lining assemblies includes 

ii) a back plate portion (22) adhered to a back surface of the friction material;
a torque receiving plate (3) fixed to the guide plate;
a damping layer (24) sandwiched by the torque receiving plate and the back plate portion of each of the lining assemblies; and
a link plate (5) deployed across the plurality of lining assemblies and provided between the torque receiving plate and the back plate portion of each of the lining assemblies so as to apply a pressing force from the torque receiving plate to the plurality of lining assemblies,
wherein the back plate portion of each of the lining assemblies includes a plate fitting portion (22a, 22b) fitting swingably into the guide hole portion, 
wherein the plate fitting portion is inserted and equipped to the guide hole portion from an inner surface side of the guide plate (11, 22, Fig. 4) such that and the braking torque acting when the disc rotor and the friction material contact is transmitted from the plate fitting portion to the guide plate ([0047]), 
wherein the damping layer is provided on a side of a back surface of the link plate (24),
wherein the link plate is formed with a protrusion (5a) that protrudes toward an inner surface of the torque receiving plate on the back surface of the link plate, 

wherein the protrusion has a plate abutting curved surface portion (5a) disposed in the embedment hole and separated away from the torque receiving plate.
As per claim 8, Maehara discloses the friction pad assembly according to claim 1, wherein the guide plate and the torque receiving plate are formed into an integrated housing structure by fastening members (28).
As per claim 9, Maehara discloses the friction pad assembly according to claim 8, wherein the fastening members are rivets (28; [0042]).
As per claim 10, Maehara discloses a friction pad assembly (110) for a disc brake, comprising:
a guide plate (11) configured to receive braking torque, and provided with a guide hole portion (11a);
a plurality of lining assemblies (13) supported swingably on the guide plate and configured to be pressed to a disc rotor ([0041]), 
each of the lining assemblies includes 
i) a friction material (21) configured to contact with the disc rotor when braking, and 
ii) a back plate portion (22) adhered to a back surface of the friction material;
a torque receiving plate (3) fixed to the guide plate; and

wherein the back plate portion of each of the lining assemblies includes a plate fitting portion (22a, 22b) fitting swingably into the guide hole portion,
wherein the plate fitting portion is inserted and equipped to the guide hole portion from an inner surface side of the guide plate (11, 22, Fig. 4) such that the braking torque acting when the disc rotor and the friction material contact is transmitted from the plate fitting portion to the guide plate ([0047]),
wherein the back plate portion of each of the lining assemblies includes a plate fitting portion (22a, 22b) fitting swingably into the guide hole portion,
wherein the damping layer is provided on a side of a back surface of a link plate (24),
wherein the link plate is formed with a protrusion (5a) that protrudes toward an inner surface of the torque receiving plate on the back surface of the link plate,
wherein the protrusion enters into an embedment hole (24) formed in the damping layer so as to be separated from an inner peripheral surface of the embedment hole, and
wherein the protrusion is separated away from the torque receiving plate (5a).
As per claim 13, Maehara discloses the friction pad assembly according to claim 10, wherein the guide plate and the torque receiving plate are formed into an integrated housing structure by fastening members (28).
As per claim 14, Maehara discloses the friction pad assembly according to claim 13, wherein the fastening members are rivets (28; [0042]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2015/0114773) in view of Muller et al (US 2008/047790).
As per claim 4, Maehara discloses the friction pad assembly according to claim 1, wherein the damping layer is an elastic support plate (24), but not wherein the damping layer is a laminated shim in a state where a metal support plate and an elastic material are stuck together and laminated. 
Muller et al discloses a brake lining wherein the damping layer is a laminated shim (6; [0014]) in a state where a metal support plate (6; [0044]) and an elastic material (6; Claim 4) are stuck together and laminated.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring members of Maehara by using laminated washer springs as taught by Muller et al in order to provide optimum vibration damping (Muller et al: [0035]).
As per claim 11, Maehara discloses the friction pad assembly according to claim 10, wherein the damping layer is an elastic support plate (24), but not wherein the damping layer is a laminated shim in a state where a metal support plate and an elastic material are stuck together and laminated.
.
Allowable Subject Matter
9.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant’s arguments with respect to claims 1, 4, 6-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Damped brake pads
Salak et al (US 2,943,713).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571) 270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657